DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (JP2006094977A).

Regarding claim 1, Masaki discloses an electronic device mounting assembly (Fig. 5) for use in mounting an electronic device to a wall (as discussed in the abstract), the electronic device mounting assembly comprising: 
a mounting plate (Fig. 5 element 8) having a front surface (Fig. 5 element 8b) and a receiving area (Fig. 5 element 8a), the receiving area being recessed from the front surface of the mounting plate (as shown in Fig. 5) and being configured to receive substantially all of an electronic device therein (as shown in Fig. 5 and discussed in Paragraph [0014]), the mounting plate being directly connectable to a wall (as shown in Fig. 3); 
wherein the receiving area is stationary relative to the mounting plate (as shown in Fig. 5 the receiving area is integral with the mounting plate), and comprises a single, fixed surface (as shown in Fig. 5) configured to receive and secure the electronic device such that a rear surface of the electronic device is in direct contact with the single, fixed surface of the receiving area when the electronic device is secured thereto (as discussed in Paragraph [0014]);
one or more securing elements (as described in Paragraph [0014] as screws) configured to selectively secure the electronic device within the receiving area of the mounting plate such that the electronic device is secured directly to the mounting plate (as discussed in Paragraph [0014]), the one or more securing elements being connected to the mounting plate and extending from the mounting plate at least partially into the receiving area to selectively secure the electronic device within the receiving area (wherein it is well known in the art to utilize screws through a material and said screws must extend from the material in order to engage the electronic device element 7 as described in Paragraph [0014]); and 
a face plate (Fig. 5 element 6) selectively connectable directly to the mounting plate to cover at least a peripheral edge of the electronic device and a portion of the wall (as discussed in Paragraph [0014] and shown in Figs. 3-6 wherein the face plate covers the peripheral edge of element 7 as is indicated in the cross sectional views).


Regarding claim 3, Masaki discloses the assembly as set forth in claim 1 above and further wherein the recess is sized and shaped to accommodate the electronic device such that a front face of the electronic device is flush or substantially level with the front surface of the mounting plate (as discussed in Paragraph [0014] and shown in Figs. 3-6 wherein the face plate covers the peripheral edge of element 7 as is indicated in the cross sectional views).

Regarding claim 4, Masaki discloses the assembly a set forth in claim 1 above and further wherein the face plate is selectively connectable to the mounting plate with one or more attachment elements (as discussed in Paragraph [0014]).

Regarding claim 6, Masaki discloses wherein the mounting plate comprises one or more openings (Fig. 5 element 8c) to allow for air circulation (wherein any opening will allow for air circulation).

Regarding claim 8, Masaki discloses the assembly as set forth in claim 1 above.  Masaki does not expressly disclose wherein the wall comprises a modular wall, and wherein the mounting plate is connectable to a tile of the modular wall, however the examiner points out that the independent claim from which the instant claim depends is directed to an electronic device mounting assembly and as such does not positively recite a modular wall as being a part of the assembly and the assembly’s use therein is therefore interpreted to be an intended use of the claimed product and merely requires the product to be capable of being used in such a manner, which is encompassed by the assembly as disclosed by the Masaki reference in at least figures 1 and 2.

Regarding claim 9, Masaki discloses the assembly as set forth in claim 1 above and further wherein the electronic device mounting assembly is configured within and secured on all sides by the tile when the mounting plate is connected to the modular wall (as shown in Fig. 1).


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki as applied to claims 1 and 4 above, and further in view of Madonna et al. (US 2012/0033375 A1).

Regarding claim 2, Masaki discloses the assembly as set forth in claim 1 above.
Masaki does not expressly disclose wherein the one or more securing elements comprise one or more spring clips fixedly attached to a rear surface of the mounting plate and extending into the receiving area.
Madonna teaches wherein the one or more securing elements comprise one or more spring clips (Fig. 5 element 510) fixedly attached to a rear surface of the mounting plate and extending into the receiving area (as shown in Fig. 5 and discussed in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize spring clips as taught by Madonna in the assembly of Masaki in order to allow for easier installation of the electronic device.

Regarding claim 5, Masaki discloses the assembly as set forth in claim 4 above.

Madonna teaches wherein the one or more attachment elements comprise one or more magnetic elements attached to one or more of the mounting plate or the face plate (as discussed in Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize magnetic elements to attach the mounting or face plate as taught by Madonna in the assembly of Masaki in order to facilitate removal and placement of different face plates in order to suit the user’s tastes (as is suggested by Madonna in Paragraph [0032]).

Regarding claim 7, Masaki discloses the assembly as set forth in claim 1 above.
Masaki does not expressly disclose further comprising an electrical connector configured to provide one or more of power or data to the electronic device.
Madonna teaches further comprising an electrical connector (Fig. 2 element 220) configured to provide one or more of power or data to the electronic device (as discussed in Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an electrical connector as taught by Madonna in the assembly of Masaki in order to allow the electronic device to be continuously powered while secured in the assembly as is suggested by the provision for wiring in Masaki Paragraph [0015]).


Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2012/0033375 A1) in view of Madonna et al. (US 2012/0033375 A1) and Goodman et al. (US Patent 6,000,180).

Regarding claim 10, Masaki discloses an electronic device mounting assembly connected to the at least one tile at the opening, the electronic device mounting assembly comprising:
a mounting plate (Fig. 5 element 8) having a front surface (Fig. 5 element 8b) and a receiving area (Fig. 5 element 8a) configured to have an electronic device mounted directly therein (as shown in Fig. 5 and discussed in Paragraph [0014]), the receiving area being recessed from the front surface of the mounting plate and being configured to receive substantially all of an electronic device therein (as shown in Fig. 5), the mounting plate being disposed in an opening in a wall (as discussed in Paragraph [0014] and shown in Fig. 2) and the recess being sized to accommodate the electronic device such that a front face of the electronic device is flush or substantially level with the front surface of the mounting plate and a front surface of the tile (as shown in Fig. 5 and 6);
wherein the receiving area is stationary relative to the mounting plate (as shown in Fig. 5 the receiving area is integral with the mounting plate), and comprises a single, fixed surface configured to receive and secure the electronic device (as shown in Fig. 5 and discussed in Paragraph [0014]), such that the rear surface of the electronic device is in direct contact with the single, fixed surface of the receiving area (as shown in Fig. 5) when the electronic device is secured thereto (as discussed in Paragraph [0014]);
one or more securing elements (as discussed in Paragraph [0014])
configured to selectively secure the electronic device within the receiving area (as discussed in Paragraph [0014]), and
a face plate (Fig. 5 element 6) selectively connected directly to the mounting plate and configured to cover an edge of the opening in the at least one tile and a peripheral edge of the electronic device (as discussed in Paragraph [0014] and shown in Figs. 3-6 wherein the face plate covers the peripheral edge of element 7 as is indicated in the cross sectional views).
Masaki does not expressly disclose the one or more securing elements comprising one or more spring clips connected to the mounting plate and extending from the mounting plate into the receiving area;  and a wall module, comprising: one or more vertical brackets;
one or more horizontal support members connected to the one or more vertical brackets;
one or more tiles connected to the one or more vertical brackets and/or one or more horizontal support members, at least one tile of the one or more tiles having an opening formed therein.
Madonna teaches the one or more securing elements comprising one or more spring clips (Fig. 5 element 510) connected to the mounting plate and extending from the mounting plate into the receiving area (as shown in Fig. 5 wherein the securing clip extends from the main surface of element 130 into the receiving area containing the device, and discussed in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize spring clips as taught by Madonna in the assembly of Masaki in order to allow for easier installation of the electronic device.
Goodman teaches a wall module, comprising: one or more vertical brackets (Fig. 2 elements 8, 9, and 10); one or more horizontal support members (Fig. 2 elements 4, 5, and 6) connected to the one or more vertical brackets (as shown in Fig. 2);
one or more tiles (Fig. 3 elements 11 and 16) connected to the one or more vertical brackets and/or one or more horizontal support members (as shown in Fig. 3), at least one tile of the one or more tiles having an opening (Fig. 10 element 39) formed therein.
It would have been obvious to mount the electronic device of Masaki on the tile of Goodman since the Masaki device is intended for wall mounted implementation.

Regarding claim 11, Masaki in view of Madonna and Goodman discloses the module as set forth in claim 10 above and further wherein the electronic device mounting assembly is configured within and secured on all sides by the same tile (as shown in Figs. 1-2).

Regarding claim 12, Masaki in view of Madonna and Goodman discloses the module as set forth in claim 10 above and further wherein the mounting plate is secured to a rear surface of the least one tile (wherein the mounting plate as disclosed by 

Regarding claim 13, Masaki in view of Madonna and Goodman discloses the module as set forth in claim 10 above.
Masaki does not expressly disclose wherein the face plate is selectively securable to the mounting plate using magnetic elements attached to the mounting plate and/or the face plate.
Madonna teaches wherein the face plate is selectively securable to the mounting plate using magnetic elements attached to the mounting plate and/or the face plate (as discussed in Madonna Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize magnetic elements to attach the mounting or face plate as taught by Madonna in the assembly of Masaki in order to facilitate removal and placement of different face plates in order to suit the user’s tastes (as is suggested by Madonna in Paragraph [0032]).

Regarding claim 14, Masaki in view of Madonna and Goodman discloses the module as set forth in claim 10 above and further wherein the face plate is sized and shaped to accommodate a size of the electronic device or to selectively display a portion of the electronic device (as shown in Masaki Figs. 1-2 and 5-6).
Regarding claim 15, Masaki in view of Madonna and Goodman discloses the module as set forth in claim 10 above.
Masaki does not expressly disclose further comprising an electrical connector configured to provide one or more of power or data to the electronic device.
Madonna teaches further comprising an electrical connector (Madonna Fig. 2 element 220) configured to provide one or more of power or data to the electronic device (as discussed in Madonna Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an electrical connector as taught by Madonna in the assembly of Masaki in order to allow the electronic device to be continuously powered while secured in the assembly as is suggested by the provision for wiring in Masaki Paragraph [0015]).



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki as applied to claim 1 above and further in view of Carvey et al. (US 2016/0306384 A1).

Regarding claim 16, Masaki discloses the assembly as set forth in claim 1 above.
Masaki does not expressly disclose wherein the one or more securing elements comprise one or more suction cups.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize one or more suction cups as securing elements for an electronic device as taught by Carvey in the assembly of Masaki in order to provide a means to securely hold the device while also allowing the user to easily remove it (Carvey Paragraph [0165]).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2012/0033375 A1).
Regarding claim 17, Madonna discloses an electronic device mounting assembly for use in mounting an electronic device to a wall, the electronic device mounting assembly comprising:
a mounting plate (Fig. 1 element 130) having a mounting area (as shown in Fig. 1 and discussed in Paragraph [0022] as comprising the exterior side walls and back face element 200 of the mounting plate) comprising a single, fixed surface configured to receive and secure a device dock (wherein the inside surface of element 210 is interpreted as the single fixed surface of element 130), the mounting plate being connectable to a wall (as discussed in the Abstract);
the device dock (Fig. 1 element 150) having a front surface (front surface of element 165 in Fig. 1) and a receiving area (wherein the receiving area is located between elements 160 and 165 as shown in Figs. 1 and 5), the receiving area being recessed from the front surface of the device dock and configured to receive substantially all of an electronic device therein (as shown in Fig. 1), such that a front surface of the electronic device is flush with the front surface of the device dock (as shown in Fig. 7), the device dock being selectively and directly mountable to the mounting plate within the mounting area in the mounting plate (as shown in Fig. 1 wherein element 150 is directly mounted in the mounting area of the mounting plate as set forth above);
wherein the receiving area is stationary relative to the device dock (wherein the receiving area of the device dock moves with the device dock, and as such is stationary relative to the device dock), and comprises a single, unbroken surface (wherein the main surface of element 150 as shown in Fig. 1 comprises a single unbroken surface);
one or more securing elements configured to selectively secure the device dock to the mounting plate (as described as pins in Paragraph [0026]));
one or more securing elements (Fig. 1 element 165) configured to selectively secure the electronic device within the receiving area of the device dock (as discussed in Paragraph [0027]); and a face plate (Fig. 6 element 610) selectively connectable directly (as discussed in Paragraph [0031]) to the device dock to cover at least a peripheral edge of the electronic device and a portion of the wall (as discussed in Paragraph [0031]).
Madonna does not expressly disclose that the dock is stationary when secured to the mounting plate, however one of ordinary skill in the art would have found it obvious 
Madonna does not expressly disclose the device dock being completely separable from the mounting plate, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the device dock to completely separate from the mounting plate, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding claim 18, Madonna discloses the assembly as set forth in claim 17 above further comprising a tether connected between the mounting plate and the device dock (as discussed in Paragraph [0024] wherein wires are interpreted as tethers).

Regarding claim 19, Madonna discloses the assembly as set forth in claim 17 above and further wherein the mounting plate and the device dock each comprise one or more openings to allow for air circulation (as shown in Figs. 1 and 2 wherein elements 140 and 145 are located in the one or more openings and when the assembly is in use elements 140 are displaces from the openings thereby would allow airflow, and as discussed in Paragraphs [0023]-[0024] and the dock comprises openings formed in the upper corners of the dock as shown in Fig. 1).

Regarding claim 20, Madonna discloses the assembly as set forth in claim 17 above and further wherein the device dock is configured to have an electronic device .


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841